Case 1:18-cv-00155-SOM-WRP Document 451-3 Filed 04/22/21 Page 1 of 12     PageID #:
                                   10633                                              234


        1                        UNITED STATES DISTRICT COURT

        2                              DISTRICT OF HAWAII

        3

        4   ---------------------------------
            EUGENE SCALIA, Secretary of       )
        5   Labor, United States              ) CASE NO. 1:18-cv-155-SOM-WRP
            Department of Labor,              )
        6                                     )
                      Plaintiff,              )
        7                                     )          Volume II
                 vs.                          )
        8                                     )
            SHARON L. HERITAGE; NICHOLAS      )
        9   L. SAAKVITNE, A LAW               )
            CORPORATION; BRIAN J. BOWERS;     )
       10   DEXTER C. KUBOTA; BOWERS +        )
            KUBOTA CONSULTING, INC.;          )
       11   BOWERS + KUBOTA CONSULTING,       )
            INC. EMPLOYEE STOCK OWNERSHIP     )
       12   PLAN,                             )
                                              )
       13             Defendants.             )
            ---------------------------------
       14

       15                   VIDEOTAPED DEPOSITION OF GREG HANSEN

       16                Taken on behalf of the Plaintiff Eugene Scalia,

       17     Secretary of Labor, United States Department of Labor, via

       18     Zoom video conference, commencing at 8:36 a.m., on

       19     December 21, 2020, pursuant to Notice.

       20
              BEFORE:   SANDRA J. GRAN, CSR NO. 424
       21               Registered Professional Reporter

       22

       23

       24

       25

                            RALPH ROSENBERG COURT REPORTERS, INC.
                              808-524-2090 courtreporters@hawaii.rr.com
Case 1:18-cv-00155-SOM-WRP Document 451-3 Filed 04/22/21 Page 2 of 12     PageID #:
                                   10634
                                Greg  Hansen - Confidential                           235


        1     APPEARANCES:

        2     For the Plaintiff Eugene Scalia, Secretary of Labor, United
                   States Department of Labor:
        3
                    RUBEN P. CHAPA, ESQ.
        4           Office of the Solicitor
                    U.S. Department of Labor
        5           230 S. Dearborn, Room 844
                    Chicago, Illinois 60604
        6           Email chapa.ruben@dol.gov

        7
              For the Defendants Nicholas L. Saakvitne, A Law Corporation
        8          and Sharon L. Heritage, as successor to Nicholas L.
                   Saakvitne, Deceased:
        9
                    OLUWASEUN O. FAMILONI, ESQ.
       10           Morgan Lewis & Bockius LLP
                    1111 Pennsylvania Avenue, NW
       11           Washington, DC 20004
                    Telephone 202-739-5520
       12           Email sean.mcmahan@morganlewis.com

       13
              For the Defendants Brian J. Bowers and Dexter C. Kubota:
       14
                    DAVID R. JOHANSON, ESQ.
       15           ROBERT THOMPSON, ESQ.
                    Hawkins, Parnell & Young, LLP
       16           1776 Second Street
                    Napa, California 94559
       17           Telephone 707-299-2470
                    Email djohanson@hpylaw.com
       18           Email drubel@hpylaw.com

       19
              For the Defendant Bowers + Kubota Consulting, Inc.:
       20
                    GERALD CLAY, ESQ.
       21           Clay Chapman Iwamura Pulice & Nervell, AAL, ALC
                    700 Bishop Street, Suite 2100
       22           Honolulu, Hawaii 96813
                    Telephone 808-535-8400
       23           Email sib@paclawteam.com

       24

       25

                             RALPH ROSENBERG COURT REPORTERS, INC.
                              808-524-2090 courtreporters@hawaii.rr.com
Case 1:18-cv-00155-SOM-WRP Document 451-3 Filed 04/22/21 Page 3 of 12     PageID #:
                                   10635
                                Greg  Hansen - Confidential                           236


        1     For the Witness:

        2           DAVID J. MINKIN, ESQ.
                    McCorriston Miller Mukai MacKinnon LLP
        3           Five Waterfront Plaza, 4th Floor
                    500 Ala Moana Boulevard
        4           Honolulu, Hawaii 96813
                    PO Box 2800
        5           Honolulu, Hawaii 96803
                    Telephone 808-529-7300
        6           Email minkin@m4law.com

        7
              Video Technician:    Stephanie Chung
        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

                            RALPH ROSENBERG COURT REPORTERS, INC.
                              808-524-2090 courtreporters@hawaii.rr.com
Case 1:18-cv-00155-SOM-WRP Document 451-3 Filed 04/22/21 Page 4 of 12     PageID #:
                                   10636
                                Greg  Hansen - Confidential                            239


        1                                  GREG HANSEN

        2                        having first been duly sworn,

        3                   testified upon their oath as follows:

        4                (Reporter's Disclosure available to counsel.)

        5                THE REPORTER:     Can we do appearances for the record,

        6     please.

        7                MR. JOHANSON:     Sure.   Dave Johanson here along with

        8     my partner Rob Thompson.      We represent Brian J. Bowers and

        9     Dexter C. Kubota.

       10                MR. CHAPA:    Ruben Chapa on behalf of the Secretary

       11     of Labor, U.S. Department of Labor.

       12                MR. MINKIN:    David Minkin on behalf of Greg Hansen,

       13     the deponent today.

       14                MS. FAMILONI:     Shay Familoni for --

       15                MR. CLAY:    Go ahead.

       16                MS. FAMILONI:     Shay Familoni for Morgan Lewis.            I'm

       17     here on behalf of the Saakvitne defendants, Sharon Heritage

       18     and the Saakvitne Law Firm.

       19                MR. CLAY:    Gerald Clay on behalf of the corporation,

       20     Bowers + Kubota.

       21                THE WITNESS:    Who is Shay Familoni?

       22                MR. MINKIN:    For a third party, for -- for Saakvitne

       23     or somebody else.

       24                MR. JOHANSON:     Greg, Shay is -- represents the

       25     Saakvitne defendants.

                            RALPH ROSENBERG COURT REPORTERS, INC.
                              808-524-2090 courtreporters@hawaii.rr.com
Case 1:18-cv-00155-SOM-WRP Document 451-3 Filed 04/22/21 Page 5 of 12      PageID #:
                                   10637
                                Greg  Hansen - Confidential                            259


        1     million?

        2           A.   No.

        3           Q.   Did you ever attempt to influence Mr. Saakvitne in

        4     his pricing negotiations with Mr. Bowers and Mr. Kubota back

        5     in December of 2014 -- or '12?

        6           A.   No.

        7           Q.   Did you ever try to signal to Mr. Saakvitne that he

        8     should reach a purchase price or a fair market value of $40

        9     million back at that time?

       10           A.   No.

       11           Q.   Did you ever communicate to Mr. Saakvitne any

       12     information that was intended to limit Mr. Saakvitne's

       13     discretion as the independent fiduciary and trustee of the

       14     B+KC ESOT back in November and December of 2012?

       15           A.   No.

       16                MR. JOHANSON:      Mr. Thompson, could you move to DOL

       17     Exhibit 660, please.

       18           (Exhibit 660 marked for identification)

       19     MR. JOHANSON:

       20           Q.   You can go ahead -- if you'd like to just

       21     refamiliarize yourself with this email, I'm just going to

       22     describe it for the record while you do so, Greg.            It's an

       23     email from you to Mr. Saakvitne November 21st, 2012, at

       24     9:46:27 p.m. Pacific Standard Time and it's marked as

       25     SAK000047 and DOL Exhibit 660.        Let me know when you've had a

                            RALPH ROSENBERG COURT REPORTERS, INC.
                               808-524-2090 courtreporters@hawaii.rr.com
Case 1:18-cv-00155-SOM-WRP Document 451-3 Filed 04/22/21 Page 6 of 12      PageID #:
                                   10638
                                Greg  Hansen - Confidential                            260


        1     chance to just refamiliarize yourself with this email.

        2           A.   (Pause - referring.)       Go ahead.

        3           Q.   Did -- do you have any doubts that you sent this

        4     email in your capacity as counsel in the ordinary course of

        5     business dating back to November 21st to 2012?

        6           A.   No.

        7           Q.   And in the -- there's a reference there to $40

        8     million, do you see that in the third paragraph?

        9           A.   Yes.

       10           Q.   Were you attempting to fix the purchase price for

       11     the December 14th, 2012, transaction there?

       12           A.   No.

       13           Q.   And were -- with that reference, were you attempting

       14     to limit Mr. Saakvitne's discretion as independent fiduciary

       15     and sole trustee of the B+KC ESOP?

       16           A.   No.

       17           Q.   Do you believe that Mr. -- was it your understanding

       18     that Mr. Saakvitne would have to independently determine in

       19     good faith that the purchase price to be paid by the ESOP was

       20     not in excess of fair market value?

       21           A.   Yes, that was the primary function that

       22     Mr. Saakvitne was hired to perform.

       23           Q.   Was the December 14th, 2012 a pre-baked or

       24     predetermined deal priced at $40 million?

       25           A.   No.

                            RALPH ROSENBERG COURT REPORTERS, INC.
                               808-524-2090 courtreporters@hawaii.rr.com
Case 1:18-cv-00155-SOM-WRP Document 451-3 Filed 04/22/21 Page 7 of 12        PageID #:
                                   10639
                                Greg  Hansen - Confidential                              320


        1                    Mr. Chapa, are you ready to go, then, with no one

        2     else having questions?

        3                    MR. CHAPA:    Yes.

        4                    MR. MINKIN:    Okay.    Let's -- let's get this done and

        5     close the loop.        Thank you.

        6                    MR. CHAPA:    Yeah.    Thank you.

        7                             EXAMINATION:     GREG HANSEN

        8     MR. CHAPA:

        9             Q.     All right.    Mr. Hansen, thank you again for coming

       10     back for this deposition.           One thing I want to clarify, and I

       11     think I know the answer, but I want to it make it absolutely

       12     clear.       You were never the counsel for Mr. Saakvitne?

       13             A.     Did he -- can you look into the camera?

       14             Q.     Sure.

       15             A.     It helps me understand.

       16             Q.     I apologize.   You were never the counsel for

       17     Mr. Saakvitne, were you?

       18             A.     That is correct, I was never.

       19             Q.     And you mentioned that -- that Mr. Bowers and

       20     Mr. Kubota decided to hire an independent fiduciary at your

       21     advice; correct?

       22             A.     Yes.

       23             Q.     And prior to them receiving this advice from you,

       24     were they going to be the trustees or how was it going to

       25     work?

                               RALPH ROSENBERG COURT REPORTERS, INC.
                                 808-524-2090 courtreporters@hawaii.rr.com
Case 1:18-cv-00155-SOM-WRP Document 451-3 Filed 04/22/21 Page 8 of 12     PageID #:
                                   10640
                                Greg  Hansen - Confidential                           321


        1           A.     Well, early on I told them that ERISA does not

        2     dictate who must be the trustee for the ESOP, but my advice

        3     early and often was to engage independent counsel,

        4     independent -- excuse me, an independent fiduciary.

        5           Q.     And there was a question about you knowing the --

        6     what Mr. Bowers and Mr. Kubota were -- were hoping to get from

        7     this transaction, do you recall that?

        8                  MR. JOHANSON:    Objection as to form.

        9                  THE WITNESS:    Go ahead?

       10                  MR. MINKIN:    You can still answer if -- if you can.

       11                  THE WITNESS:    Yeah, I believe I answered in my

       12     earlier deposition that it's a standard practice of mine in

       13     the initial -- the initial meeting where we talk all about

       14     ESOPs and how they work and what the tax benefits are and what

       15     the timeline are, that I always say to a client, What's your

       16     wish list?    What number do you hope to get or what number is

       17     the minimum that you would sell for?        And that I believe that

       18     round number was thrown out and so that's probably where

       19     the -- that round number came from, that was their --

       20     MR. CHAPA:

       21           Q.     And which round number are we talking about?

       22           A.     40 million.

       23           Q.     That was the -- that was the high point, that's how

       24     much they ultimately wanted to receive?

       25                  MR. JOHANSON:    Objection as to form;

                             RALPH ROSENBERG COURT REPORTERS, INC.
                              808-524-2090 courtreporters@hawaii.rr.com
Case 1:18-cv-00155-SOM-WRP Document 451-3 Filed 04/22/21 Page 9 of 12       PageID #:
                                   10641
                                Greg  Hansen - Confidential                             322


        1     mischaracterizes the witness's testimony.

        2                   MR. MINKIN:    Join.

        3                   THE WITNESS:    I don't characterize that number.           I

        4     just remember that number as being thrown out.            It was a nice

        5     easy round number to work with for purposes of examples and

        6     discussion.

        7     MR. CHAPA:

        8            Q.     And that was their wish list, that's how much they

        9     wanted to receive; correct?

       10                   MR. JOHANSON:    Objection; mischaracterizes the

       11     witness's testimony.

       12                   MR. MINKIN:    Join, but you can answer again.

       13                   THE WITNESS:    I don't know about the term "wish

       14     list."      I -- as I said, in an initial discussion of probably

       15     two-three hours long, I expect they threw out that number, We

       16     would hope to get this number.          And it's a nice round number

       17     that for purposes of dialogue that everybody was using early

       18     on.

       19                   MR. CHAPA:    That's all the questions I have.        Thank

       20     you.

       21                   MR. JOHANSON:    Okay.    Mr. -- Mr. Minkin, if I could

       22     have five to ten minutes, I just want to see if I can locate

       23     this one document and then I will wrap up quickly.

       24                   MR. MINKIN:    Sure.     We'll come back at -- it's 11:31

       25     Hawaii, we'll come back online at 11:40.           How's that?

                              RALPH ROSENBERG COURT REPORTERS, INC.
                                808-524-2090 courtreporters@hawaii.rr.com
Case 1:18-cv-00155-SOM-WRP Document 451-3 Filed 04/22/21 Page 10 of 12          PageID
                                 #: 10642
                                        Reporter's Certificate                           329


        1                        C E R T I F I C A T E

        2    STATE OF HAWAII                      )
                                                  )         SS.
        3    COUNTY OF MAUI                       )

        4                I, SANDRA J. GRAN, do hereby certify:

        5              That on December 21, 2020, at 8:36 a.m. appeared
             before me GREG HANSEN, the witness whose deposition is
        6    contained herein; that prior to being examined he was by me
             duly sworn or affirmed pursuant to Act 110 of the 2010 Session
        7    of the Hawaii State Legislature.

        8              That the deposition was taken down by me in machine
             shorthand and was thereafter reduced to typewritten form under
        9    my supervision; that the foregoing represents, to the best of
             my ability, a true and correct transcript of the proceedings
      10     had in the foregoing matter.

      11               That pursuant to Rule 30(e) of the Hawaii Rules of
             Civil Procedure, a request for an opportunity to review and
      12     make changes to the transcript:

      13                  X    Was made by the          deponent or a party (and/or
                               their attorney)          prior to the completion of the
      14                       deposition.
                               Was not made by          the deponent or a party (and/or
      15                       their attorney)          prior to the completion of the
                               deposition.
      16                       Was waived.

      17               I further certify that I am not an attorney for any
             of the parties hereto, nor in any way concerned with the
      18     cause.

      19                 DATED this 24th day of December, 2020, in Maui,
             Hawaii.
      20

      21

      22     _____________________________________
             SANDRA J. GRAN, RPR, HI CSR 424
      23

      24

      25

                               RALPH ROSENBERG COURT REPORTERS, INC.
                                    808-524-2090 courtreporters@hawaii.rr.com
Case 1:18-cv-00155-SOM-WRP Document 451-3 Filed 04/22/21 Page 11 of 12   PageID
                                 #: 10643
Case 1:18-cv-00155-SOM-WRP Document 451-3 Filed 04/22/21 Page 12 of 12   PageID
                                 #: 10644
